Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 1 of 24 PageID: 3




                             Exhibit A
         ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 1 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 2 of 24 PageID: 4




Yongmoon Kim (NJ Atty. ID #026122011)
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone & Fax (201) 273-7117
ykim@kimlf.com

Attorneys for Plaintiff Carolina C. Zamora


                                                            SUPERIOR COURT OF NEW JERSEY
CAROLINA C. ZAMORA, on behalf of herself                     LAW DIVISION: ESSEX COUNTY
and those similarly situated,
                                                                        Civil Action
                         Plaintiff,
                                                                         Docket No.
                 vs.
                                                              CLASS ACTION COMPLAINT
                                                                 and JURY DEMAND
MRS BPO, L.L.C.; and JOHN DOES 1 to 10,

                         Defendants.


          Plaintiff Carolina C. Zamora, individually and on behalf of those similarly situated, by

way of Class Action Complaint against Defendant MRS BPO, L.L.C., and John Does 1 to 10,

state:

                                          NATURE OF THE CASE

          1.     This is a putative class action arising from Defendant, MRS BPO, L.L.C.’s

unlawful disclosure of private financial information to third parties without the prior consent of

the consumers.

          2.     The Fair Debt Collection Practices Act prohibits the disclosure of information to

third parties to prevent identity theft and invasions of privacy. As the National Consumer Law

Center put it eloquently:

          As the world has gone digital, consumers’ records, both financial and otherwise,
          are increasingly vulnerable to exposure. Transactions that were once fleeting,
          recorded only on paper and filed in some cabinet, or perhaps reduced to


                                             Page 1 of 16
    ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 2 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 3 of 24 PageID: 5




     microfiche, are now but mouse-clicks away from duplication and dissemination.

     Unregulated databases, escalating numbers of mergers, and the proliferation of
     information brokers—private investigators who specialize in obtaining
     computerized records—all threaten privacy. As was noted in Congress,
     “databases of personal identifiable information are increasingly prime targets of
     hackers, identity thieves, rogue employees, and other criminals, including
     organized and sophisticated criminal operations.”

     The internet raises particular privacy concerns, as information sent over the World
     Wide Web may pass through dozens of different computer systems, each of which
     can snatch and hold the information in its coffers. In addition, website owners can
     track consumers’ online behavior and gather information about their preferences,
     often without their knowledge. Web bugs, or tiny graphics that are put into web
     pages and e-mails, can monitor who views the information. Clickstream data can
     tell website owners which pages of the site were viewed and for how long.
     “Cookies” dropped onto a computer may not identify the user by name but do
     identify the particular computer, which allows an interested party to assemble a
     great deal of information about that computer’s user.

     Financial information is especially sensitive, able to reveal not just a consumer’s
     standard of living and debt load, but also personal preferences and lifestyle details
     ranging from books bought to prescriptions purchased. In California Bankers
     Ass’n v. Shultz, Justice Powell pointed out that “[f]inancial transactions can reveal
     much about a person’s activities, associations, and beliefs.” Justice Douglas
     elaborated further:

     A checking account . . . [m]ay well record a citizen’s activities, opinion, and
     beliefs as fully as transcripts of his telephone conversations . . . In a sense a
     person is defined by the checks he writes. By examining them the agents get to
     know his doctors, lawyers, creditors, political allies, social connections, religious
     affiliation, educational interests, the papers and magazines he reads, and so on ad
     infinitum.

     The same can be said of credit card charges, debit purchases, and online
     transactions. Forty years later, the details of these revealing consumer activities
     are easily collected, compiled, analyzed, and accessed, and thus have created a
     lucrative market for their trade. One industry leader among data aggregation
     companies, Acxiom, advertises that it has data on 2.5 billion consumers. Acxiom
     claims that one of its products covering American consumers has data on 250
     million consumers, offering data not just on individual demographics, but also
     household characteristics, financial information, life events, major purchases, and
     behavior, all of which allows for targeted marketing. Experian reports that it
     manages data on more than 300 million consumers and 126 million households,
     while Equifax claims a database of over 115 million U.S. households distributed
     over 150 different segment groups, which can be used to predict behavior. In


                                         Page 2 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 3 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 4 of 24 PageID: 6




       2017, Equifax suffered a data breach that involved the personal data on nearly
       half the United States population being stolen, a breach that a Congressional
       committee found to have been “entirely preventable.” In 2014, the Federal Trade
       Commission filed a complaint against another data broker that allegedly bought
       the payday loan applications of consumers and then sold the information to
       marketers with no legitimate need for it, leading some scammers among them to
       debit millions from the consumers’ accounts.

National Consumer Law Center, Fair Credit Reporting (9th ed. 2017) § 18.1, updated at

www.nclc.org/library (footnotes omitted and alterations in original) (attached as Exhibit A).

       3.      For example, in enacting the FDCPA, Congress found “abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy. 15 U.S.C. § 1692(a). See also

Douglass v. Convergent Outsourcing, 765 F.3d 299, 303-04 (3d Cir. 2014) (“The disclosure of

[the consumer’s] account number raises these privacy concerns. The account number is a core

piece of information pertaining to [the consumer’s] status as a debtor and Convergent's debt

collection effort. Disclosed to the public, it could be used to expose her financial predicament.

Because Convergent's disclosure implicates core privacy concerns, it cannot be deemed

benign.”).

       4.      Despite the Douglass ruling, Defendant continues to misuse and unlawfully

disclose private financial information about consumers to third-parties.

       5.      Defendant’s disclosure of sensitive financial information to third parties is an act

consistent with a course of conduct and practice which was either designed to, or had as its

natural consequence, an attempt to obtain money from consumers through the use of false,

misleading, deceptive, abusive, unfair, unconscionable, and unlawful conduct prohibited by

common law and statutory law including, but not limited to, the Consumer Fraud Act (“CFA”),



                                           Page 3 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 4 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 5 of 24 PageID: 7




N.J.S.A. 56:8-1, et seq., and the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§

1692, et seq.

          6.    Defendant is subject to strict liability under the FDCPA for the prohibited

communication with third parties “without the prior consent of the consumer given directly to the

debt collector . . . in connection with the collection of [the] debt, with any person other than the

consumer . . . .” 15 U.S.C. § 1692c(b) and for violating 15 U.S.C. § 1692d(3).

          7.    Thus, Plaintiff bring this class action for damages against Defendant arising from

Defendant’s unlawful disclosure of sensitive and confidential personal identifying and financial

information, when attempting to collect debts from New Jersey consumers.

          8.    Defendant is subject to strict liability under the FDCPA for communicating with

third parties “without the prior consent of the consumer given directly to the debt collector . . . in

connection with the collection of [the] debt, with any person other than the consumer . . . .”

                                       JURISDICTION AND VENUE

          9.    This Court has jurisdiction to entertain this matter pursuant to 15 U.S.C. §

1692k(d) and 28 U.S.C. § 1331.

          10.   Venue is proper in Essex County because Defendant regularly conducts business

there, including the collection of debts against New Jersey residents residing in Essex County.

                                                PARTIES

          11.   Plaintiff, Carolina C. Zamora (“Zamora”), is a natural person.

          12.   “Plaintiff” refers to Zamora.

          13.   At all times relevant to this lawsuit, Plaintiff was a citizen of the State of New

Jersey.

          14.   Defendant, MRS BPO, L.L.C. (“Defendant” or “MRS”) is a collection agency

with an office located at 1930 Olney Avenue, Cherry Hill, New Jersey 08003.

                                            Page 4 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 5 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 6 of 24 PageID: 8




          15.   Defendants John Does 1 to 10 are natural persons and/or business entities all of

whom reside or are located within the United States and personally created, instituted and, with

knowledge that such practices were contrary to law, acted consistent with and oversaw policies

and procedures used by the employees of Defendant that are the subject of this Complaint. Those

defendants personally control the illegal acts, policies, and practices utilized by Defendant and,

therefore, are personally liable for all of the wrongdoing alleged in this Complaint. Those

fictitious names of individuals and businesses alleged for the purpose of substituting names of

defendants whose identity will be disclosed in discovery and should be made parties to this

action.

          16.   Some or all of John Does 1-10 set the policies and practices complained of herein.

          17.   Some or all of John Does 1-10 were actively engaged in the practices complained

of herein.

          18.   In this pleading, “Defendants” in the plural refers to all Defendants.

                                        FACTUAL ALLEGATIONS

A.        Allegations Regarding Defendant’s Practices Generally

          19.   MRS regularly collects or attempts to collect debts that are past due.

          20.   MRS regularly collects or attempts to collect debts allegedly owed to others

which were incurred primarily for personal, family or household purposes.

          21.   MRS is in the business of collecting debts or alleged debts of natural persons

which arise from transactions which are primarily for personal, family, or household purposes.

          22.   The alleged receivables associated with the debts were assigned to MRS for the

purpose of collection.

          23.   MRS uses the mail, telephone, the internet and other instruments of interstate

commerce in engaging in the business of collecting defaulted debts or alleged debts of natural

                                            Page 5 of 16
       ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 6 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 7 of 24 PageID: 9




persons which arise from transactions which are primarily for personal, family, or household

purposes.

          24.    MRS is a collection agency.

B.        Plaintiff Zamora

          25.    MRS has asserted that Zamora allegedly incurred or owed certain financial

obligations arising out of a personal account.

          26.    The debt (“Debt’) arose from one or more transactions which were primarily for

Zamora’s personal, family or household purposes.

          27.    This account (“Account”) was assigned to MRS for collection.

          28.    MRS contends that the Account is past due and in default.

          29.    The Account was past due and in default at the time it was placed with or

assigned to MRS for collection.

          30.    In an attempt to collect the Debt, MRS mailed collection letters to Zamora on

June 28, 2020 (“6/28/20 Letter”) and August 21, 2020 (“8/21/20 Letter”) to collect.

          31.    A true copy of the 6/28/20 Letter and 8/21/20 Letter but with redactions, is

attached as Exhibit B.

          32.    Zamora received and reviewed the MRS Letters.1

          33.    Upon information and belief, the MRS Letters were mailed using a third-party

letter vendor.

          34.    Zamora never provided consent to Defendant to communicate to third parties

regarding her Debt.

          35.    By using a letter vendor, Defendant has recklessly disclosed Zamora’s personal



1
    “MRS Letters” refers to the 6/28/20 Letter and 8/21/20 Letter.

                                            Page 6 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 7 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 8 of 24 PageID: 10




identifying information and private information about her Debt to a third party without Zamora’s

prior consent.

        36.      Defendant unlawfully disclosed information about Zamora’s Debt including the

account numbers associated with the Debt and the alleged balances due.

        37.      The FDCPA prohibits a debt collector from communicating with third parties

“without the prior consent of the consumer given directly to the debt collector . . . in connection

with the collection of any debt, with any person other than the consumer, his attorney, a

consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

creditor, or the attorney of the debt collector .”2

        38.      The FDCPA also prohibits “[t]he publication of a list of consumers who allegedly

refuse to pay debts . . . .”3

        39.      Unlawfully communicating with a third party letter vendor regarding Plaintiff’s

debts violates the FDCPA because it is impermissible communication under sections 1692c(b) and

1692d(3) which has the potential to cause harm to a consumer.4

        40.      MRS used the same procedures it used in sending the MRS Letters to Plaintiff

when sending the same and/or similar letters to numerous other New Jersey consumers.

        41.      During the proposed class period, MRS sent letters the same or similar to the MRS

Letters to numerous New Jersey consumers in an attempt to collect a debt.

        42.      It is MRS’s policy and practice to unlawfully communicate and convey private

and sensitive information about consumers with third parties by using third party vendors to send




2
  15 U.S.C. § 1692c(b).
3
  15 U.S.C. § 1692d(3).
4
  See Hunstein v. Preferred Collection & Mgmt. Servs., 994 F.3d 1341 (11th Cir. 2021)
(communicating with third party letter vendor violated the FDCPA).

                                             Page 7 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 8 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 9 of 24 PageID: 11




written collection communications in attempts to collect consumer debts.

        43.     Upon information and belief, MRS published a list of debtors, including Plaintiff,

that allegedly refuse to pay debts.

                                       CLASS ACTION ALLEGATIONS

        44.     Plaintiff brings this action individually and as a class action on behalf of all others

similarly situated pursuant to Rule 4:32 of the New Jersey Rules of Court.

        45.     Subject to discovery and further investigation which may require Plaintiff to modify

the following class definition at the time Plaintiff moves for class certification, Plaintiff seeks

certification of a class initially defined as follows:

                Class: All natural persons residing in the State of New Jersey
                whose information was disclosed by Defendant to a third party on
                or after June 25, 2015, in an attempt to collect a Synchrony Bank
                account.

                         FDCPA Subclass: All natural persons residing in the State
                         of New Jersey, to whom Defendant sent a collection letter;
                         which letter (a) was dated within one year prior to June 25,
                         2021; (b) was seeking to collect a consumer debt allegedly
                         owed to Synchrony Bank; and (c) was sent using a third
                         party letter vendor.

        46.     Plaintiff seeks to recover statutory damages, actual damages, and attorney’s fees

and costs on behalf of herself and all class members under the claims asserted herein.

        47.     The Class for whose benefit this action is brought is so numerous that joinder of

all members is impracticable.

        48.     There are questions of law and fact common to the members of the Class that

predominate over questions affecting only individuals.

        49.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. A class action will

cause an orderly and expeditious administration of the claims of the Class and will foster


                                               Page 8 of 16
      ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 9 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 10 of 24 PageID: 12




 economies of time, effort and expense by avoiding thousands of individual suits that will be

 based on the same legal theories that can be resolved in a single proceeding.

         50.    Plaintiff’s claim is typical of the claims of the members of the Class. She is a

 member of the Class.

         51.    The questions of law and/or fact common to the members of the Class

 predominate over any questions affecting only individual members.

         52.    Plaintiff does not have interests antagonistic to those of the Class.

         53.    The Class, of which Plaintiff is a member, are readily identifiable. The Defendant

 has records of each account.

         54.    Plaintiff will fairly and adequately protect the interests of the Class, and have

 retained competent counsel experienced in the prosecution of consumer litigation. Proposed

 Class Counsel have investigated and identified potential claims in the action; have a great deal of

 experience in handling class actions, other complex litigation, and claims of the type asserted in

 this action.

         55.    The prosecution of separate actions by individual members of the Class would run

 the risk of inconsistent or varying adjudications, which would establish incompatible standards

 of conduct for the Defendant in this action or the prosecution of separate actions by individual

 members of the class would create the risk that adjudications with respect to individual members

 of the class would as a practical matter be dispositive of the interests of the other members not

 parties to the adjudications or substantially impair or impede their ability to protect their

 interests. Prosecution as a class action will eliminate the possibility of repetitious litigation.

         56.    Plaintiff does not anticipate any difficulty in the management of this litigation.




                                              Page 9 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 10 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 11 of 24 PageID: 13




                                       FIRST COUNT
                   DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF FOR THE CLASS

        57.       Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        58.       Defendant’s prohibited disclosure of private and sensitive information constitute

 unfair and unconscionable commercial practices and otherwise violate the Consumer Fraud Act

 (“CFA”) at N.J.S.A. 56:8-2 and the FDCPA at 15 U.S.C. § 1692 et seq.

        59.       Plaintiff suffered ascertainable loss from Defendant’s CFA violations.

        60.       Plaintiff therefore has standing to seek injunctive and other equitable relief under

 the CFA, at N.J.S.A. 56:8-19, and the FDCPA.

        61.       Moreover, under the Uniform Declaratory Judgments Law at N.J.S.A. 2A:16-53,

 the Plaintiff and the putative Class members can seek declaratory relief.

        62.       The Defendant and its agents or others acting on their behalf should be enjoined

 from any further action or failing to take actions that result in any invasion of privacy, retain

 benefits from its illegal acts by the use of protected private and financial information.

        WHEREFORE, as to Count One, Plaintiff, on behalf of herself and the putative class

 members, hereby requests a Judgment against Defendant, jointly and severally,

        a. Granting class certification for class-wide equitable relief under R. 4:32-1(b)(2), and

              issuing a declaratory judgment applicable to the Plaintiff and putative Class and

              Subclass, pursuant to the Uniform Declaratory Judgments Law at N.J.S.A. 2A:16-53,

              ruling that:

                             1. Defendant violated the CFA.

                             2. Defendant violated the FDCPA.

        b. Granting a permanent injunction against the Defendant, pursuant to the CFA, at

              N.J.S.A. 56:8-19, and the FDCPA prohibiting them from the disclosure of consumer’s


                                               Page 10 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 11 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 12 of 24 PageID: 14




              information;

        c. Directing the Defendant to provide equitable notice relief pursuant to the CFA and

              FDCPA, providing for notice to Class members of the declaratory and injunctive ruling.

        d. Awarding Plaintiff’s counsel reasonable attorneys’ fees and costs under the CFA;

        e. For such other and further relief as the Court deems equitable and just.

                                      SECOND COUNT
                DAMAGES UNDER THE CONSUMER FRAUD ACT ON BEHALF OF THE CLASS

        63.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        64.      Defendant is a “person” within the meaning of the CFA at N.J.S.A. 56:8-1.

        65.      Plaintiff and those similarly situated obtained “merchandise” within the meaning of

 the CFA at N.J.S.A. 56:8-1.

        66.      Defendant engaged in unconscionable commercial practices, deception, fraud,

 false promises, false pretenses and/or misrepresentations in connection with the sale of

 merchandise in violation of the CFA at N.J.S.A. 56:8-2.

        67.      Defendant engaged in unconscionable commercial practices, deception, fraud,

 false promises, false pretenses and/or misrepresentations in the subsequent performance of the

 sale of merchandise in violation of the CFA at N.J.S.A. 56:8-2.

        68.      Defendant committed unconscionable commercial practices, deception, fraud,

 false promises, false pretenses and/or misrepresentations in direct violation of the CFA at

 N.J.S.A. 56:8-2.

        69.      As a result of Defendant’s unlawful actions, Plaintiff and the Class members

 suffered ascertainable loss from Defendant’s CFA violations, entitling them to treble damages

 under the CFA, at N.J.S.A. 56:8-19.

        WHEREFORE, as to Count Two, Plaintiff, on behalf of herself and the putative Class


                                              Page 11 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 12 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 13 of 24 PageID: 15




        members, hereby requests a Judgment against Defendant,

        a. Granting class certification of the Subclass under R. 4:32-1(b)(3);

        b. Awarding treble damages under the CFA, at N.J.S.A. 56:8-19;

        c. Alternatively awarding a refund of all moneys collected under the CFA, at N.J.S.A.

              56:8-2.11;

        d. Awarding Plaintiff’s counsel reasonable attorneys’ fees and costs under the CFA, at

              N.J.S.A. 56:8-19;

        e. For pre-judgment and post-judgment interest; and

        f. For such other and further relief as the Court deems equitable and just.

                                            THIRD COUNT
                                  NEGLIGENCE ON BEHALF OF THE CLASS

        70.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        71.      Defendant owed the Plaintiff a duty to maintain the confidentiality of their private

 and financial information.

        72.      Expert testimony is not required to establish that the disclosure of confidential and

 protected information breaches a commonly known duty owed by Defendant.

        73.      The disclosure of the confidential and protected information of the Plaintiff and

 the Class damaged them by exposing their private information to persons who lacked any right

 or entitlement to know their private information.

        74.       The Plaintiff and others have suffered a compensable loss arising from the

 disclosure of their protected private and financial information.

        75.      The Class has likewise suffered a compensable loss arising from the disclosure of

 their protected private and financial information.

        WHEREFORE, as to Count Three, Plaintiff, on behalf of herself and the putative Class


                                              Page 12 of 16
      ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 13 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 14 of 24 PageID: 16




          members, hereby requests a Judgment against Defendant,

          a. Granting class certification of the Class under R. 4:32-1(b)(3);

          b. A money judgment for compensatory damages based on the Defendant’s disclosure

                of the Plaintiff and Class’ private information;

          c. For attorney’s fees, litigation expenses and costs in connection with this action;

          d. For pre-judgment and post-judgment interest; and

          e. For such other and further relief as the Court deems equitable and just.

                                             FOURTH COUNT
                               INVASION OF PRIVACY ON BEHALF OF THE CLASS

          76.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

          77.      Defendant invaded the privacy of Plaintiff by unreasonable publication of private

 facts.

          78.      These private facts, Plaintiff’s financial information, are actually private matters,

 the dissemination of such facts would be offensive to a reasonable person and there is no

 legitimate interest of the public in being apprised of the facts publicized.

          79.      Expert testimony is not required to establish that the disclosure of confidential

 financial information invaded a person’s privacy.

          80.      By publishing the private financial information of the Plaintiff and the Class,

 Defendant damaged them by exposing their private information to persons who lacked any right

 or entitlement to know their private financial information.

          81.       The Plaintiff and others have suffered a compensable loss arising from the

 invasion of their privacy.

          82.      The Class has likewise suffered a compensable loss arising from the invasion of

 their privacy.


                                                Page 13 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 14 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 15 of 24 PageID: 17




        WHEREFORE, as to Count Four, Plaintiff, on behalf of herself and the putative Class

        members, hereby requests a Judgment against Defendant,

        a. Granting class certification of the Class under R. 4:32-1(b)(3);

        b. A money judgment for compensatory damages based on the Defendant’s invasion of

              the privacy of the Plaintiff and Class;

        c. For attorney’s fees, litigation expenses and costs in connection with this action;

        d. For pre-judgment and post-judgment interest; and

        e. For such other and further relief as the Court deems equitable and just.

                                         COUNT FIVE
                  FAIR DEBT COLLECTION PRACTICES ACT FOR THE FDCPA SUBCLASS

        83.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

        84.      Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

        85.      The Debt is a “debt” within the meaning of 15 U.S.C. §1692a(5).

        86.      Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3).

        87.      The MRS Letters are “communication[s]” as defined by 15 U.S.C. § 1692a(2).

        88.      Defendant sent the MRS Letters in an attempt to collect a “debt” within the

 meaning of 15 U.S.C. §1692a(5).

        89.      Defendant violated the FDCPA including sections 1692c, 1692c(b), 1692d,

 1692d(3), and 1692f of the FDCPA.

        90.      Based on any one of those violations, Defendant is liable to Plaintiff and the Class

 for statutory damages, attorney’s fees and costs under 15 U.S.C. § 1692k.

        WHEREFORE, as to Count Five, Plaintiff, on behalf of herself and the putative Class

 members, hereby requests a Judgment against Defendant, MRS BPO, L.L.C.,

        a. An order certifying that the Cause of Action may be maintained as a class
           pursuant to R. 4:32 including defining the class, defining the class claims, and

                                              Page 14 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 15 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 16 of 24 PageID: 18




            appointing Plaintiff as the class representative and the undersigned attorney as
            class counsel;

        b. An award of statutory damages for Plaintiff pursuant to 15 U.S.C.
           § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

        c. An award of statutory damages for the Class pursuant to 15 U.S.C.
           § 1692k(a)(2)(B)(ii);

        d. Attorney’s fees, litigation expenses, and costs pursuant to 15 U.S.C.
           § 1692k(a)(B)(3); and

        e. For pre-judgment and post-judgment interest; and

        f. For such other and further relief as may be just and proper.

                                            JURY DEMAND

        Plaintiff demands a trial by jury on all issues subject to trial by jury.


                                 DESIGNATION OF TRIAL COUNSEL

        Pursuant to Rule 4:25-4, Yongmoon Kim is designated as trial counsel for Plaintiff.


                                           CERTIFICATION

        Pursuant to Rule 4:5-1, I hereby certify to the best of my knowledge that the matter in

 controversy is not the subject of any action pending in any court or the subject of a pending

 arbitration proceeding, nor is any other action or arbitration proceeding contemplated. There are

 similar cases styled: Scibilia v. MRS BPO, L.L.C., 2:21-cv-12684-JMV-JBC (D.N.J.) and

 Liebman v. MRS BPO, L.L.C., et al., ESX-L-4578-21. I further certify that I know of no party

 who should be joined in this action at this time.

        I hereby certify that pursuant to Rule 1:38-7: All confidential identifiers of the parties to

 this action have been redacted from all documents or pleadings submitted to the Court.




                                            Page 15 of 16
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 16 of 16 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 17 of 24 PageID: 19




 Dated: June 25, 2021                  KIM LAW FIRM LLC

                                       /s/ Yongmoon Kim
                                       Yongmoon Kim, Esq.

                                       Attorneys for Plaintiff




                                    Page 16 of 16
              ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 1 of 5 Trans ID: LCV20211532339
    Case18.1
         2:21-cv-14619-JXN-ESK
             Introduction      Document 1-1 Filed 08/05/21 Page 18 of 24 PageID: 20
           Published on NCLC Digital Library (https://library.nclc.org)
           Date downloaded: April 26, 2021 6:52 pm

The Fair Credit Reporting Act (FCRA) protects a limited segment of financial privacy, by regulating consumer reporting
agencies (CRAs) that collect credit information about consumers, those who provide information to the CRAs, and those who
seek information from CRAs. However, many consumer financial transactions do not fall within the FCRA, and other sources
of privacy law must be examined to see if they can protect personal financial data from those who seek to acquire and exploit
it. Discussed below are some federal statutes, state statutes, common law tort claims, and identity theft laws that may serve to
shield consumers’ economic conduct.

As the world has gone digital, consumers’ records, both financial and otherwise, are increasingly vulnerable to exposure.
Transactions that were once fleeting, recorded only on paper and filed in some cabinet, or perhaps reduced to microfiche, are
now but mouse-clicks away from duplication and dissemination.

Unregulated databases, escalating numbers of mergers, and the proliferation of information brokers—private investigators who
specialize in obtaining computerized records—all threaten privacy. As was noted in Congress, “databases of personal
identifiable information are increasingly prime targets of hackers, identity thieves, rogue employees, and other criminals,
including organized and sophisticated criminal operations.”1

The internet raises particular privacy concerns, as information sent over the World Wide Web may pass through dozens of
different computer systems, each of which can snatch and hold the information in its coffers. In addition, website owners can
track consumers’ online behavior and gather information about their preferences, often without their knowledge. Web bugs, or
tiny graphics that are put into web pages and e-mails, can monitor who views the information. Clickstream data can tell
website owners which pages of the site were viewed and for how long. “Cookies” dropped onto a computer may not identify
the user by name but do identify the particular computer, which allows an interested party to assemble a great deal of
information about that computer’s user.2

Financial information is especially sensitive, able to reveal not just a consumer’s standard of living and debt load, but also
personal preferences and lifestyle details ranging from books bought to prescriptions purchased. In California Bankers Ass’n
v. Shultz,3 Justice Powell pointed out that “[f]inancial transactions can reveal much about a person’s activities, associations,
and beliefs.” Justice Douglas elaborated further:


        A checking account . . . [m]ay well record a citizen’s activities, opinion, and beliefs as fully as transcripts of his
        telephone conversations . . . In a sense a person is defined by the checks he writes. By examining them the agents get to
        know his doctors, lawyers, creditors, political allies, social connections, religious affiliation, educational interests, the
        papers and magazines he reads, and so on ad infinitum.4


The same can be said of credit card charges, debit purchases, and online transactions. Forty years later, the details of these
revealing consumer activities are easily collected, compiled, analyzed, and accessed, and thus have created a lucrative market
for their trade. One industry leader among data aggregation companies, Acxiom, advertises that it has data on 2.5 billion
consumers.5 Acxiom claims that one of its products covering American consumers has data on 250 million consumers, offering
data not just on individual demographics, but also household characteristics, financial information, life events, major
purchases, and behavior, all of which allows for targeted marketing.6 Experian reports that it manages data on more than 300
million consumers and 126 million households,7 while Equifax claims a database of over 115 million U.S. households
distributed over 150 different segment groups, which can be used to predict behavior.8 In 2017, Equifax suffered a data breach
that involved the personal data on nearly half the United States population being stolen, a breach that a Congressional
committee found to have been “entirely preventable.”9 In 2014, the Federal Trade Commission filed a complaint against
another data broker that allegedly bought the payday loan applications of consumers and then sold the information to marketers
with no legitimate need for it, leading some scammers among them to debit millions from the consumers’ accounts.10

Marketers are intensely interested in consumers’ online and other behavior so they can pinpoint consumers for advertising.11
Businesses want to learn as much about consumers as possible.12 Furthermore, since the 9/11 attacks, the federal government,
specifically the National Security Agency, has voraciously sought data about individuals both inside and outside the United
States.13 Political groups seek out and aggregate information about consumers to assign them “persuasion scores” that purport
to measure how likely that consumer is to vote for or against a particular candidate.14 Even the mundane task of grocery
shopping is considered sufficiently informative that supermarkets use “loyalty cards” to track every item purchased by every



                              [EXHIBIT A]
cardholder, and they are free to sell that information to anyone who might be interested. There is a near insatiable hunger to

© Copyright, National Consumer Law Center, Inc., All rights reserved. Terms of Use
National Consumer Law Center and NCLC are trademarks of National Consumer Law Center, Inc.                             Page 1 of 5
              ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 2 of 5 Trans ID: LCV20211532339
    Case18.1
         2:21-cv-14619-JXN-ESK
             Introduction      Document 1-1 Filed 08/05/21 Page 19 of 24 PageID: 21
           Published on NCLC Digital Library (https://library.nclc.org)
           Date downloaded: April 26, 2021 6:52 pm
learn how consumers get and spend their money.

Notwithstanding the sensitivity embedded in a person’s financial choices, they are, for the most part, fair game for trade.
While federal law protects against disclosure of video rental preferences,15 cable viewing preferences,16 medical records,17 and
student records,18 it does not yet prevent financial or other institutions from selling their customers’ Social Security numbers,
account balances, maturity dates, securities holdings, or other information to private entities.19 Consequently, consumers
remain largely ignorant of the trafficking in such personal information.

In 2014, the FTC conducted an in-depth study of nine data brokers that collect personal information about consumers and then
sell it for marketing and other purposes, and issued an extensive and often critical report.20 In addition to describing the
processes by which data brokers gather and use consumer information, the agency called for Congress to “consider enacting
legislation that would enable consumers to learn of the existence and activities of data brokers and provide consumers with
reasonable access to information about them held by these entities.”21 In effect, this is a call for Congress to extend some of the
basic rights provided by the FCRA to data that falls outside that act. However, there could be downsides to such legislation to
regulate data brokers, such as preemption of stronger state laws and potential impairment of the FCRA if brokers are covered
under both that Act and the proposed law.

Though the FCRA limits some disclosures by private parties of consumer financial information, it does not give consumers the
right to prohibit a CRA from disclosing accurate, nonobsolete information to those deemed to have a permissible purpose.22
Furthermore, while some data warehousers fall within the definition of a CRA,23 others that sell their records for reasons other
than those included in the definition of a CRA may evade the FCRA’s restrictions.24

In addition, the Gramm-Leach-Bliley Act (the GLBA) gives consumers a limited right to “opt out” of certain disclosures by
financial institutions to nonaffiliated third parties.25 However, its abundant exceptions arguably all but destroy the protection it
purports to provide.

American privacy law is poorly suited to protecting privacy, especially of computerized consumer information. Aside from the
FCRA, privacy laws largely fall into three categories: laws protecting personal privacy from invasions by governments, federal
or local; the common law tort of invasion of privacy; and statutes and case law that prohibit private parties from obtaining26 or
disclosing27 specific types of information. Relevant provisions of the GLBA28 will be described in this last category;29 they
impose certain notice requirements on financial institutions who disclose financial data and a limited right for consumers to opt
out of some kinds of disclosures.




Footnotes
  1 {1} Personal Data Privacy and Security Act of 2005, S. 1332, 109th Cong. (June 29, 2005).


  2 {2} See www.epic.org/privacy/internet/cookies [1].


  3 {3} 416 U.S. 21 (1974).


  4 {4} Id. at 85, 90 (Douglas, J., dissenting).


  5 Acxiom Data: Unparalleled Global Consumer Insights [2] 2, available at https://www.acxiom.com.


  6 Acxiom Data: Unparalleled Global Consumer Insights [2] 3–4, available at https://www.acxiom.com.


  7 {7} Experian, Experian Marketing Services: Consumer View [3], available at https://www.experian.com.




                              [EXHIBIT A]
© Copyright, National Consumer Law Center, Inc., All rights reserved. Terms of Use
National Consumer Law Center and NCLC are trademarks of National Consumer Law Center, Inc.                            Page 2 of 5
              ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 3 of 5 Trans ID: LCV20211532339
    Case18.1
         2:21-cv-14619-JXN-ESK
             Introduction      Document 1-1 Filed 08/05/21 Page 20 of 24 PageID: 22
           Published on NCLC Digital Library (https://library.nclc.org)
           Date downloaded: April 26, 2021 6:52 pm

  8 {8} Equifax, Compiled Data [4], available at www.equifax.com. In 2017, Equifax had credit information on 820 million
       consumers. U.S. House of Representatives, Committee on Oversight and Government Reform Majority Staff Report,
       The Equifax Data Breach [5] 15 (Dec. 2018), available at https://republicans-oversight.house.gov.


  9 U.S. House of Representatives, Committee on Oversight and Government Reform Majority Staff Report, The Equifax
      Data Breach [5] 2 (Dec. 2018), available at https://republicans-oversight.house.gov.


  10 {10} Fed. Trade Comm’n, FTC Charges Data Broker with Facilitating the Theft of Millions of Dollars from Consumers’
       Accounts (Dec. 23, 2014) [6], available at www.ftc.gov.


  11 {11} See Frank Pasquale, The Dark Market for Personal Data, N.Y. Times, Oct. 16, 2014.


  12 {12} See, e.g., Stephanie Clifford and Quentin Hardy, Attention, Shoppers: Store Is Tracking Your Cell, N.Y. Times, July
       14, 2013; Your Privacy for Sale, Consumer Rep. (Oct. 2006).


  13 {13} See James Risen and Laura Poitras, N.S.A. Gathers Data on Social Connections of U.S. Citizens, N.Y. Times, Sept.
       28, 2013 [7], available at www.nytimes.com (describing the practices of NSA in analyzing phone call and e-mail logs,
       along with material from “public, commercial and other sources, including bank codes, insurance information,
       Facebook profiles, passenger manifests, voter registration rolls and GPS location information,” for both foreigners and
       Americans alike).


  14 {14} For instance, in the 2016 election the data analytics company Cambridge Analytica claimed to have developed
       “psychographic” profiles on potential voters that the Trump campaign could exploit to grow its voter base. See
       Nicholas Confessore and Danny Hakim, Data Firm Says “Secret Sauce” Aided Trump; Many Scoff, N.Y. Times, Mar.
       6, 2017, at A1. See also Jim Rutenberg, Data You Can Believe In: The Obama Campaign’s Digital Masterminds Cash
       In, N.Y. Times Magazine, June 20, 2013. One data-mining company that specializes in voter information, Aristotle,
       Inc., advertises that it maintains a “massive and ever-expanding database [that] includes over 190 million U.S. voters”
       and that it can “microtarget[]” individuals based on their “interests and hobbies,” along with “political district, political
       party affiliation, super-voters, gender, ethnicity, marital status, wealth, educational level and presence of children.”
       http://aristotle.com/political-data [8].


  15 {15} Video Privacy Protection Act of 1988, 18 U.S.C. § 2710.

  Several states have similar acts, some of which extend beyond prohibiting merely the disclosure of video rental records to
      the disclosure of the purchase or rental of any written materials. See, e.g., Mich. Comp. Laws § 445.1712 (known as
      both Michigan’s Preservation of Privacy Act and the Video Rental Privacy Act) (prohibiting, with exceptions anyone
      who is “engaged in the business of selling at retail . . . written materials” from disclosing information about the
      transaction in a way that “indicates the identity of the customer”). See also Coulter-Owens v. Rodale, Inc., 2015 WL
      575004, at *4 (E.D. Mich. Feb. 11, 2015) (denying dismissal of claim under state video rental privacy act arising from
      the alleged sale by the defendant, a magazine publisher, of subscribers’ information to data-mining companies). The
      Sixth Circuit recently limited the reach of Michigan’s act by concluding that a magazine publisher that used
      independent third parties to sell subscriptions could not be liable to a customer who had bought a subscription to its
      publication because the publisher was therefore not “in the business of selling at retail.” Coulter-Owens v. Time Inc.,
      695 Fed. Appx. 117, 123–124 (6th Cir. 2017).


  16 {16} Cable Communications Policy Act of 1984, 47 U.S.C. § 551(c). Note that the USA PATRIOT Act expanded the list
       of disclosures permitted by the Cable Communications Policy Act by adding certain disclosures made to specified
       government authorities. Pub. L. No. 107-56, § 211 (Oct. 26, 2001), amending 47 U.S.C. § 551(c).




                              [EXHIBIT A]
© Copyright, National Consumer Law Center, Inc., All rights reserved. Terms of Use
National Consumer Law Center and NCLC are trademarks of National Consumer Law Center, Inc.                            Page 3 of 5
              ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 4 of 5 Trans ID: LCV20211532339
    Case18.1
         2:21-cv-14619-JXN-ESK
             Introduction      Document 1-1 Filed 08/05/21 Page 21 of 24 PageID: 23
           Published on NCLC Digital Library (https://library.nclc.org)
           Date downloaded: April 26, 2021 6:52 pm
        17 {17} Most health insurers and providers must comply with the Privacy Rule promulgated pursuant to the Health
        Insurance Portability and Accountability Act (HIPAA). 45 C.F.R. §§ 160.101 to 160.312, §§ 164.102 to 164.534. The
        HIPAA Privacy Rule generally prohibits covered entities from using or disclosing protected health information except
        as specifically allowed. Among the permitted disclosures are those to CRAs for purposes of payment, so long as the
        disclosure is limited to the following information: name and address, date of birth, Social Security number, payment
        history, account number, and name and address of the health care provider. 45 C.F.R. §§ 164.501, 164.506(c)(1). In
        2009, Congress expanded the categories of those subject to HIPAA’s anti-disclosure requirements in the Health
        Information Technology for Economic and Clinical Health Act (the HITECH Act). Pub. L. No. 111-5, 123 Stat. 115
        (Feb. 7, 2009) (codified in scattered sections of titles 26 and 42 of the United States Code). See also 45 C.F.R. §
        160.103 (containing an expanded definition of the “business associates” who are subject to the anti-disclosure
        provisions). For a discussion of the HIPAA Privacy Rule, see National Consumer Law Center, Collection Actions §
        9.3.4 [9] (4th ed. 2017), updated at www.nclc.org/library. See § 5.4 [10], supra, for a discussion of the FCRA’s
        restrictions on medical information.


  18 {18} Family Educational Rights & Privacy Act of 1974, 20 U.S.C. § 1232g.


  19 {19} Federal law prohibits firms and persons who regularly prepare income tax returns for others from disclosing
       personal tax information or using it for other purposes, with a few exceptions. 26 U.S.C. § 7216. The Privacy Act of
       1974, 5 U.S.C. § 552a, requires all government agencies, whether federal, state, or local, that request Social Security
       numbers to provide a disclosure statement that explains whether the consumer is required to provide the number, how it
       will be used, and under what statutory authority the agency is requesting the number. The Act provides that a consumer
       cannot be denied a benefit for refusing to provide the number unless the number is required by federal law (or the
       disclosure is to an agency that had been using Social Security numbers prior to enactment of the Privacy Act).
       Although usually a consumer is not compelled to disclose her Social Security number to a private business, no federal
       law prohibits them from asking for it or from refusing to do business with a consumer who refuses to provide it.


  20 {20} Fed. Trade Comm’n, Data Brokers: A Call for Transparency and Accountability, at i (May 2014) [11], available at
       www.ftc.gov.


  21 {21} Id. at vii. The FTC noted these specific concerns: “Data brokers acquire a vast array of detailed and specific
       information about consumers; analyze it to make inferences about consumers, some of which may be considered
       sensitive; and share the information with clients in a range of industries. All of this activity takes place behind the
       scenes, without consumers’ knowledge.” Id. (emphasis added).


  22 {22} The Act additionally imposes some restrictions on users of consumer reports and imposes obligations on those that
       furnish information to CRAs to provide accurate information. See Chs. 6 [12] and 7 [13], supra. Some state laws give
       consumers the right to deny access to, or to “freeze,” their consumer reports. See § 9.4.1 [14], supra, and Appx. H [15],
       infra.


  23 {23} See § 2.7.5 [16], supra.


  24 {24} U.S. Gov’t Accountability Office, GAO-06-674, Report to the Committee on Banking, Housing and Urban Affairs,
       U.S. Senate: Personal Information: Key Federal Privacy Laws Do Not Require Information Resellers to Safeguard All
       Sensitive Data (June 2006). See generally Ch. 2 [17], supra (discussing what constitutes a “consumer report” and
       “consumer reporting agency”).


  25 {25} See § 18.4.1 [18], infra.




                              [EXHIBIT A]
  26 {26} For example, through wiretapping. See, e.g., 18 U.S.C. § 2510; Cal. Penal Code §§ 631 to 637; Conn. Gen. Stat.
       Ann. §§ 53a-187 to 53a-189b; Haw. Rev. Stat. § 711-1111.
© Copyright, National Consumer Law Center, Inc., All rights reserved. Terms of Use
National Consumer Law Center and NCLC are trademarks of National Consumer Law Center, Inc.                            Page 4 of 5
              ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 5 of 5 Trans ID: LCV20211532339
    Case18.1
         2:21-cv-14619-JXN-ESK
             Introduction      Document 1-1 Filed 08/05/21 Page 22 of 24 PageID: 24
           Published on NCLC Digital Library (https://library.nclc.org)
           Date downloaded: April 26, 2021 6:52 pm



  27 {27} For example, the disclosure of customers’ video recording rentals. See, e.g., Cal. Civ. Code § 1799.3 (West); Conn.
       Gen. Stat. Ann. § 53-450; Iowa Code Ann. § 727.11.


  28 {28} 15 U.S.C. §§ 6801 to 6810.


  29 {29} See § 18.4.1 [18], infra.




Source: National Consumer Law Center, Fair Credit Reporting [9th ed.], updated at www.nclc.org/library
Source URL: https://library.nclc.org/fcr/1801-0


Links
[1] http://www.epic.org/privacy/internet/cookies
[2] https://www.acxiom.com/wp-content/uploads/2019/02/Acxiom_Data_Overview_2019_02.pdf
[3] https://www.experian.com/marketing-services/targeting/data-driven-marketing
[4] http://www.equifax.com/compiled-data/
[5] https://republicans-oversight.house.gov/wp-content/uploads/2018/12/Equifax-Report.pdf
[6] https://www.ftc.gov/news-events/press-releases/2014/12/ftc-charges-data-broker-facilitating-theft-millions-dollars
[7] http://www.nytimes.com/2013/09/29/us/nsa-examines-social-networks-of-us-citizens.html?_r=0
[8] http://aristotle.com/political-data
[9] https://library.nclc.org/nclc/link/CA.09.03.04
[10] https://library.nclc.org/nclc/link/FCR.05.04
[11] https://www.ftc.gov/system/files/documents/reports/data-brokers-call-transparency-accountability-report-federal-trade-
commission-may-2014/140527databrokerreport.pdf?utm_source=govdelivery
[12] https://library.nclc.org/nclc/link/FCR.06
[13] https://library.nclc.org/nclc/link/FCR.07
[14] https://library.nclc.org/nclc/link/FCR.09.04.01
[15] https://library.nclc.org/nclc/link/FCR.AH
[16] https://library.nclc.org/nclc/link/FCR.02.07.05
[17] https://library.nclc.org/nclc/link/FCR.02
[18] https://library.nclc.org/nclc/link/FCR.18.04.01




                              [EXHIBIT A]
© Copyright, National Consumer Law Center, Inc., All rights reserved. Terms of Use
National Consumer Law Center and NCLC are trademarks of National Consumer Law Center, Inc.                      Page 5 of 5
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 1 of 2 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 23 of 24 PageID: 25
     ESX-L-005031-21 06/25/2021 10:51:40 PM Pg 2 of 2 Trans ID: LCV20211532339
Case 2:21-cv-14619-JXN-ESK Document 1-1 Filed 08/05/21 Page 24 of 24 PageID: 26
